DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
Regarding claims 2 and 16, the recitation of “incudes” in line 2 is suggested to change to - - includes - -.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15, 20 and 22 of U.S. Patent No. 11,054,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 10-15, 20 and 22 of U.S. Patent No. 11,054,220 cover and encompass the limitations of the claims 1-24 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant .
Regarding claims 1 and 15, claims 1 and 10 of U.S. Patent 11,054,220 disclose all subject matter claimed except for an electro-optic sensor fixed to the target platform as now claimed.  Instead, claims 1 and 10 of U.S. Patent 11,054,220 recite the electro-optic sensor fixed to the intercepting platform. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the claim(s) in the U.S. Patent No. 11,054,220 to as now recited in the instant application since it is just a matter of repositioning the camera (electro-optic sensor) to be placed in the target platform as suggested in the U.S. Patent No. 11,054,220 (the abstract and col. 7, lines 43-47).  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claims 8 and 22, claims 1 and 22 of U.S. Patent 11,054,220 discloses all subject matter claimed except for a second electro-optic sensor and the steps of determining miss-distance using the second electro-optic sensor as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the claim(s) in the U.S. Patent No. 11,054,220 to as now recited in the instant application since it is just a matter mere duplication of the 
Regarding claims 2-7, 9-14 and 23 of the instant application, claims 2-6 and 11-15 of the U.S. Patent No. 11,054,220 discloses all subject matter claimed.
Regarding claims 16-20 of the instant application, claims 11-15 of the U.S.Patent No. 11,054,220 discloses all subject matter claimed.
Regarding claim 21 of the instant application, claim 20 of the U.S.Patent No. 11,054,220 discloses all subject matter claimed.
Regarding claim 24 of the instant application, claim 22 of the U.S.Patent No. 11,054,220 discloses all subject matter claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887